Citation Nr: 0738944	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  97-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Meniere's Disease 
secondary to service-connected bilateral sensorineural 
hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The appeal originally included the 
issues of entitlement to increased ratings for bilateral 
sensorineural hearing loss and tinnitus and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  However, these issues 
are no longer on appeal.  The veteran indicated on a VA Form 
21-4138, submitted at a pre- hearing conference to his 
February 2002 Travel Board hearing, that he wished to 
withdraw his appeal as to the issues of increased ratings for 
his bilateral sensorineural hearing loss and tinnitus.  The 
claim for individual unemployability due to service-connected 
disability was granted by the RO in a February 2004 rating 
decision.  Therefore, the only issue remaining for appellate 
consideration is entitlement to service connection for 
Meniere's Disease secondary to service-connected bilateral 
sensorineural hearing loss and tinnitus. 

In June 2002, the Board issued a decision in this case.  
Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2003 Joint Motion for Remand, VA and the veteran agreed 
that the case needed to be remanded for further consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA).  In a 
May 2003 Order, the Court granted the Joint Motion for Remand 
and vacated the Board's June 2002 decision.  The Board issued 
a remand in December 2003, consistent with the May 2003 
Order. 

Service connection was denied for Meniere's Disease in a July 
1986 Board decision.  However, the Board considers the 
veteran's current claim of entitlement to service connection 
for Meniere's Disease as a new and different claim from the 
claim denied in July 1986 because that decision only dealt 
with direct service connection and he instituted the current 
claim for service connection for Meniere's Disease in March 
1996 as being secondary to his service-connected hearing loss 
and tinnitus.  Therefore, the Board will consider the current 
claim as a de novo claim.

As the veteran has appeared before two different Board 
members for hearings during the pendency of this appeal, the 
issue on appeal is addressed by a three-member Board panel.


FINDING OF FACT

Meniere's Disease was first diagnosed in 1980, many years 
after the veteran's separation from his military service; the 
preponderance of the evidence is against a finding that 
Meniere's disease is related to service or to a service 
connected disability.


CONCLUSION OF LAW

Meniere's Disease was not incurred or aggravated during 
active military service, and was not proximately due to or 
the result of service-connected disability.  38 C.F.R. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  VA has also complied with the May 2003 Order.  
Service medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2007). 

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is claiming that his Meniere's disease is 
secondary to service-connected bilateral sensorineural 
hearing loss and tinnitus.  Service connection may be 
established on a secondary basis where the evidence shows (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); see also 38 C.F.R. § 3.310(a) (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Upon review, service medical records do not show any 
complaint, finding, or treatment of Meniere's Disease.  A 
July 1967 clinical record noted complaints of right ear 
hearing loss and tinnitus onset while working.  Dizziness was 
not noted.  The impression was probable sensorineural hearing 
loss.  The veteran testified in February 2002 that he had 
dizziness in service, but the attending physician referred to 
his symptoms as stomach pain.  (T. 12, February 2002 
Hearing).  A May 1968 clinical record noted complaints of 
stomach pain, but there was no reference to dizziness, or 
diagnosis of Meniere's disease at that time.  The August 1968 
separation examination was also negative for complaints of 
dizziness or clinical findings of dizziness or Meniere's 
syndrome.  

VA treatment records dated in 1970 through 1972 showed 
evaluation and treatment for ear problems, but there was no 
reference to dizziness or diagnosis of Meniere's disease.  A 
VA examination in June 1972 specifically indicated that the 
veteran had no complaint of dizziness.  

The first medical evidence of treatment for complaints of 
dizziness was noted in 1980.  An August 1980 private medical 
record reported treatment of the veteran for problems with 
persistent dizziness that lasted for three to four weeks.  VA 
outpatient records for August and September 1980 indicated 
treatment for episodes of true vertigo accompanied by 
pressure in the right ear and cited a work-up by private 
physicians in Worchester that had included a diagnosis of 
Meniere's Disease.  

Since 1981, the veteran has continued to be treated for and 
diagnosed with Meniere's Disease.  In an April 1984 Social 
Security Administration (SSA) decision, the veteran was 
awarded SSA disability benefits.  The decision noted a 
primary diagnosis of Meniere's Disease and that his 
disability began in March 1982.  

As for the cause of the veteran's Meniere's Disease, an 
August 1981 VA examination included a diagnosis of Meniere's 
Disease; however, the physician stated that he doubted very 
much that the Meniere's Disease was secondary to hearing 
loss.  This examination was determined to be incomplete, in 
that it had not included a discussion of the etiology of the 
Meniere's Disease, so another VA examination was performed 
later in August 1981 by the same physician.  The physician 
opined that the veteran's dizziness was not at all secondary 
to his deafness that was observed in 1972, noting that the 
veteran did not complain of dizziness associated with 
deafness in 1972.  It was pointed out that Meniere's Disease 
was a distinct entity.  The physician expressed doubt as to 
whether the veteran had Meniere's Disease as opposed to 
occasional bouts of vertigo.  In any case, the physician 
opined that Meniere's Disease was not caused by hearing loss.  

A private medical record from J. B.L., M.D. dated in August 
1981 noted that the veteran's dizziness began several weeks 
prior to his first being seen in August 1980.  It was 
reported that noise exposure or unrelated disability such as 
Meniere's Disease could result in a hearing loss, but that 
this was unlikely in the veteran's case.  A private medical 
record from H.K, M.D. dated in September 1982 noted that the 
veteran's complaints of vertigo were secondary to his 
Meniere's Disease.  There was no mention of hearing loss or 
other etiological opinion noted.  A private examination 
performed by J.G.O., M.D., P.C., for purposes of determining 
SSA disability benefits, dated in March 1984, indicated that 
the cause of Meniere's Disease was not well known, although 
the effects were.  

A May 2001 VA ear examination report provided no etiological 
opinion; however, in an October 2001 addendum report, the May 
2001 VA physician stated that "the connection between 
acoustic trauma and Meniere's Disease is not well established 
in medical literature.  Accordingly, I do not believe the 
patient's Meniere's Disease is related or connected to his 
service and noise exposure, including the nearby explosion in 
1967."

The evidence summarized above indicates that Meniere's 
Disease was not shown in service and not first diagnosed 
until 1980, many years following separation from service.  
The clinical history at the time he was diagnosed suggested a 
recent onset of pertinent symptoms.  While the veteran has 
been diagnosed with Meniere's Disease since 1980, there is no 
competent medical evidence of record attributing his 
Meniere's Disease to service or his service-connected 
bilateral sensorineural hearing loss and tinnitus. In fact, 
the etiological opinions indicate no relationship between 
Meniere's Disease and service, or his service-connected 
bilateral sensorineural hearing loss and tinnitus. 

In support of his service connection claim, the veteran 
submitted medical articles on tinnitus and copies of prior, 
redacted decisions by the Board that dealt with Meniere's 
Disease.  

The Board concludes that the medical articles on tinnitus 
have little probative value.  One article on tinnitus 
discusses Meniere's Disease and its symptoms, but does not 
address the question of etiology.  The Merck Manual of 
Diagnosis and Therapy article on tinnitus notes that tinnitus 
symptoms may occur as a symptom of nearly all ear disorders, 
including Meniere's Disease, noise-induced hearing loss, 
acoustic trauma, and head trauma.  However, the article does 
not discuss whether Meniere's Disease is caused by tinnitus.  

The redacted Board decisions submitted by the veteran are 
also of limited probative value.  Although the redacted Board 
decisions submitted by the veteran included findings that 
Meniere's Disease was related to hearing loss and tinnitus 
for the unique set of facts presented in each of those cases, 
the Board notes that its prior decisions carry no 
precedential value in subsequent Board adjudications. 
Therefore, a grant of a VA benefit based on a set of facts in 
one case does not carry any weight for a different set of 
facts presented as to the same disorder or disability.

The veteran is also asserting that his Meniere's Disease is 
related to an in-service head injury.  In support of this 
assertion, the veteran submitted in September 2003, through 
his representative, articles on Meniere's Disease showing a 
causal relationship between head injuries and Meniere's 
Disease, a buddy statement from C.D. indicating that he 
witnessed the veteran hitting his head and hurting his back 
from a fall in service, and a private medical statement from 
M.S.A., M.D. dated in July 2003.  

Upon review, service medical records in October 1965 note 
treatment for low back pain related to a fall off a stand.  
The records also show treatment for other low back complaints 
in service.  However, there is no reference to any head 
injury in service.  There were no complaints of residuals of 
a head injury on separation examination, or on VA examination 
in 1972.  While the veteran is competent to state that he 
injured his head in service, there is no corroborating 
medical evidence in support of his assertion.  Further, the 
medical evidence shows no residuals of a head injury in 
service or after service.  There is no competent medical 
evidence supporting the veteran's claim that a head injury in 
service resulted in his Meniere's Disease.  The July 2003 
private medical statement from Dr. Ahn provides no 
etiological opinion that the veteran's Meniere's Disease is 
due to an in-service head injury, or is otherwise related to 
service.  Dr. Ahn did state that Meniere's Disease can cause 
hearing loss, but he did not indicate that the veteran's 
hearing loss caused his Meniere's Disease. 

The veteran testified that he had dizziness in service and 
had symptoms of dizziness consistent through the 1970s and 
into the 1980s.  (T. 5, February 2002 Hearing). The veteran 
is competent to state that his symptoms of dizziness; 
however, this assertion is contradicted by the medical 
evidence of record.  Complaints or reporting of dizziness is 
not noted in the service medical records or on the separation 
examination report.  When the veteran was first treated for 
Meniere's Disease in the early 1980's, he related the recent 
onset of symptoms of dizziness.  Importantly, the VA 
examination in 1972 specifically indicates that the veteran 
did not have dizziness, nausea, or severe headaches.  The 
veteran did complain of hearing loss and tinnitus at that 
time.  The Board finds that the medical evidence above is of 
greater probative value than the veteran's assertion.  

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.

In view of the foregoing, service connection for Meniere's 
disease must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.301, 3.303, 3.310 (2007).


ORDER

Service connection for Meniere's Disease secondary to 
service-connected bilateral sensorineural hearing loss and 
tinnitus is denied. 



			
        	L. HOWELL	MARY GALLAGHER
	          Acting Veterans Law Judge                               
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


